Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance. 
Claim 8 directs to a method performed by an aggregation edge router (AER) in a software defined wide area network (SD-WAN) comprising a SD-WAN controller and a plurality of branch edge routers (BERs), wherein the method, when implemented, configures the AER to receive from the SD-WAN controller, a quality of service (QoS) policy that is based on transmit location (TLOC) publications in which the SD-WAN controller has received from the BERs, and wherein the QoS policy includes a QoS attribute for each TLOC published by the BERs.  Then the method configures the AER to determine a parent shape rate for each of the TLOCs based on the received QoS policy and communicate with a BER according to the QoS policy and the determined parent shape rate.
Claim 1 directs to a method performed by an SD-WAN controller in a SD-WAN network comprising a plurality of AERs and a plurality of BERs, wherein the method, when implemented, configures the SD-WAN controller to receive from each of the BERs, a TLOC publication that includes QoS attribute of one or more TLOCs configured by a BER from the each of the BERs. The method further configures the SD-WAN controller to determine QoS policy from the received TOLS publications, and transmit the QoS policy to the AEGs.  The method then configures the SA-WAN controller to receive from one of the BER, a first congestion indication indicating that bandwidth utilization on a wide area network (WAN) interface of the BRG exceeds a first threshold, and determine an updated QoS policy based on the received TLOC publications and the first congestion indication to reduce congestion at the BRG;
Claim 14 a method performed by a BER in an SD-WAN comprising a SD-WAN controller and AEGs, wherein the method, when implemented, configures the BER to transmit to the SD-WAN controller, a TLOC publication comprising a QoS attribute of one or more TLOCs configured on the BER. The then method configures the BER to receive communications from one of the AERs according to a first QoS policy implemented at the AERs, and configures the BER to  determine whether a bandwidth utilization on a WAN interface of the BER exceeds a first threshold, and then transmit a first congestion indication to the SD-WAN controller, and receive communications from one or more of the AERs according to a second QoS policy implemented at the AERs, the second QoS policy based at least in part on the first congestion indication.
The closes prior arts is Huawei Technologies (WO 2019/096140).  Huawei discloses communication system in SD-WAN includes a controller to monitor strategies and control a number of network switch or routers in the system to provide service to a user according a service level agreement (SLA).  In order to meet the SLA signed by the SD-WAN user, the controller first determines the type of flow whether the flow need guarantee QoS. If the stream is a stream that does not need to guarantee Quality of Service (QoS), such as a data stream, the controller calculates the shortest path according to a conventional routing algorithm. If the stream is a stream that needs to guarantee QoS, such as a video stream, the controller first determines whether the current remaining resource can receive the stream  
Neither Huawei nor any of the prior arts of record teaches the methods that performed by an SD-WAN controller, an aggregation edge router, and a plurality of a branch edge router, as defined in claims 1, 8, and 14, including the SD-WAN controller that receives from each of the branch edge routers, a TLOC publication including QoS attribute from each branch edge router;  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 8, and 14 are allowed by the set forth rationale.  Claims 2-7, 9-13, and 15-20 depend on and further limit the allowed claims, are also allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bunjob Jaroenchonwanit whose telephone number is (571)272-3913.  The examiner can normally be reached on M-F 5:30-13:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-2727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Bunjob Jaroenchonwanit/Primary Examiner, Art Unit 2466                                                                                                                                                                                                        3/27/2021